On Petition eoe a Rehearing.
Buskirk, J.
We are asked to grant a rehearing in this case, upon the ground that it is not a civil but a criminal cause. Section 19 of the city charter, 3 Ind. Stat. 69, gives an action to recover a penalty for the violation of a city ordinance, and provides that the process shall be a warrant, and that the person named therein may be arrested and retained in custody, or under reasonable recognizance, until the next sitting of the city court.
It is also provided by section 20 of said act, that if the penalty or forfeiture, in which judgment is obtained, is not paid or replevied, the defendant may be committed for any period not exceeding thirty days, etc. The section then points out where such person shall be imprisoned, and how he shall work out the judgment. It then provides, that “ such defendant may, at any time, replevy and pay such judgment and costs, and in case he has performed labor under such judgment, he shall be entitled to a credit for the same to the amount of labor per*30formed, and the balance may be paid or replevied as aforesaid.”
It is quite obvious that the imprisonment is imposed for a failure to pay or replevy the judgment, and as a means of coercing the payment of the judgment, and not as a part of the penalty for a violation of a city ordinance. If the imprisonment was imposed as a part of the punishment, this court would have jurisdiction, because the personal liberty of the party would be involved, which would confer jurisdiction. The appellant was required by the judgment of the court below to pay one dollar and the costs of the action. When this is done the judgment is satisfied, which shows that there is nothing involved in this appeal but the sum of one dollar, exclusive of the costs. The case of Vonderweit v. The Town of Centerville, 15 Ind. 447, is not in points There the appellant was fined ten dollars for maintaining a nuisance, and a judgment was rendered to abate the nuisance. The jurisdiction of this court was sustained upon the ground that the judgment was not confined to the amount recovered, but embraced the judgment abating the nuisance.
The petition is overruled.